DETAILED ACTION
This is in response to Applicant’s reply dated 4/14/22.  Claims 1-3 and 5-10 have been examined.  Claim 4 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
As per Applicant’s amendment, the objection to claim 1 is withdrawn.

Claim Rejections - 35 USC § 112
	As per Applicant’s amendment, the rejection of claim 1 is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claim 1 teaches, among other things, …if the user device is connected, obtain a media access control (MAC) address of a wireless network card gateway … adding 1 (i + 1) to the counter after receiving a network packet … determining whether or not a source address of the network packet is the same as the MAC address of the wireless network card gateway … adding 1 (i + 1) to the counter after receiving the network packet if the source address of the network packet is not the same as the MAC address of the wireless network card gateway … determining whether or not the MAC address of the wireless network card gateway is stored if the source address of the network packet is the same as the MAC address of the wireless network card gateway … determining whether or not the source address of the network packet being the MAC address of the wireless network card gateway is the same as a previously stored MAC address corresponding to a previous packet MAC address if the MAC address of the wireless network card gateway is stored … prompting with a warning and automatically or manually selecting another network connection, if the source address of the network packet being the MAC address of the wireless network card gateway is not the same as the previously stored MAC address corresponding to the previous packet MAC address … determining whether or not the counter is greater than or equal to … a set threshold value, wherein the set threshold value is 0-99999 and is set by the user … adding 1 to the counter after receiving the network packet, if the counter is not greater than or equal to … a set threshold value, sending an Address Resolution Protocol (ARP) requesting the MAC address of the gateway, if the counter is greater than or equal to … a set threshold value; and automatically resetting the counter to 0.
Independent claim 1, when considered as a whole, constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-3 and 5-10 have been allowed.  Claim 4 has been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468